711 N.W.2d 41 (2006)
474 Mich. 1085
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Susan Brush SWANSON, Defendant-Appellant.
Docket No. 129300, COA No. 252906.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the application for leave to appeal the June 21, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant leave to appeal.